PER CURIAM.
Benton County granted a conditional use permit to Newmans to operate a rock quarry. Respondents, who live near the rock quarry, appealed to the Land Use Board of Appeals (LUBA), contending, inter alia, that the county had misinterpreted the relevant ordinance in granting the permit. LUBA agreed and remanded to the county for reconsideration in light of LUBA’s interpretation of the ordinance. The county appeals, contending that its interpretation of the ordinance is correct. Respondents cross-appeal, contending LUBA should have simply reversed and not allowed further consideration.
After LUBA’s decision, the county amended the relevant ordinance. Both parties agree that the issues addressed by LUBA will not arise on remand under the new ordinance. It is unnecessary therefore to address either of the parties contentions.
Affirmed.